Citation Nr: 1121768	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-27 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1943 to May 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran contends that service connection is warranted for tinnitus because it is related to his in-service noise exposure.  VA has conceded that the Veteran was exposed to acoustic trauma in service as an aviation cadet.  At his hearing before the Board in April 2011, the Veteran had provided competent and credible evidence that he was exposed to loud noise during service because he served around airplanes without hearing protection.  The service treatment records do not reflect a diagnosis of tinnitus; however VA outpatient treatment record show diagnoses for tinnitus in conjunction with complaints of sinusitis in 2007 and 2008.  

In light of the evidence established that the Veteran was exposed to loud noise during service, and his current disability, the Board finds that he should be afforded an examination to determine the nature and etiology of his tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2008).

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his tinnitus.  The claims folder must be made available to and reviewed by the examiner.  Any indicated tests should be performed.  A detailed history should be taken. 

As part of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that the Veteran's tinnitus is etiologically related to an event, injury, or disease in service, to include the in-service noise exposure described by the Veteran.  In doing so, the audiologist must consider all of the medical evidence of record.  The examiner should consider the Veteran's statements regarding the onset and continuity of his tinnitus to be credible when rendering the requested opinion.


If tinnitus is associated with conditions other than hearing loss, the audiologist must indicate this.  

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide the requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



